Citation Nr: 1602280	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-32 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.
 
2.  Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from May 1978 to September 1978, from January 1985 to May 1985, and in August 2003.  He had additional service in the Army National Guard from April 1978 to July 2006.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.

In May 2011, the appellant testified at a hearing before a Decision Review Officer (DRO).  He also provided testimony before the undersigned Veterans Law Judge sitting at the RO in April 2012.  Transcripts of both hearings have been associated with the record.

This case was remanded by the Board in June 2012  and August 2014 for additional development.  The case has now been returned for final appellate review.  

As a final preliminary matter, the Board observes that this appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems. 

The issues of entitlement to service connection for residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Residuals of a neck injury is not shown to be causally or etiologically related to any disease, injury, or incident during ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for residuals of a neck injury have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2007 letter, sent prior to the initial unfavorable decision issued in January 2008, advised the appellant of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Next, VA has a duty to assist the appellant in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the appellant's service treatment records, post-service reports of private treatment, and VA examination reports.  Moreover, the appellant's statements in support of the claims, including his Board hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim herein decided.   

Additionally, the appellant was afforded a VA examination in July 2012 with addendum opinions in October and December 2014 so as to address the nature and etiology of the appellant's claimed neck disorder.  The Board finds that the VA examination with addendum opinions are adequate to decide the claim because, as discussed below, they were based upon consideration of the appellant's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Moreover, in May 2011 and April 2012, the appellant was provided an opportunity to set forth his contentions during a hearing before a DRO and Veterans Law Judge respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2011 and April 2012 hearings, the DRO and undersigned noted the issue on appeal and information was obtained regarding the appellant's contentions that his neck disorder is related to a period of ACDUTRA, to include a motor vehicle accident in Panama in January 1985.  Further, the undersigned requested further information concerning pertinent symptoms since service.  In addition, the hearings focused on the elements necessary to substantiate the appellant's claim, to include in-service incurrence, current disability, and a nexus between the two.  The appellant has not asserted that there was any prejudice with regard to the conduct of the hearings.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the appellant's authorized representative at the hearings, as well as by the Board providing such explanation of issues and suggesting submission of evidence in the subsequent remands the Board issued to develop this claim.  As such, the Board finds that, consistent with Bryant, the DRO and undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim decided herein based on the current record.

Finally, the Board finds that there was substantial compliance with the June 2012 and August 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in June 2012, the AOJ was directed to contact the appellant to identify all healthcare providers who had treated him for his neck disorders.  In July 2012, the AOJ sent notice to the appellant requesting such information to which the appellant did not respond.  Further, the AOJ was also directed to schedule the appellant for a VA examination.  As noted above, the appellant was afforded a VA examination in July 2012.  In August 2014, the AOJ was directed to obtain an addendum opinion as the July 2012 examiner did not provide an etiological opinion with respect to the appellant's cervical spine disorder.  Again, as noted above, addendum opinions were obtained in October and December 2014 with respect to the issue decided herein that are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Analysis

The appellant is seeking service connection for residuals of a neck injury.  Specifically, he asserts this his current neck disorder was caused by a motor vehicle accident that occurred during ACDUTRA in January 1985.  He also avers that he has experienced neck symptoms since that time.  The appellant further states that driving over rough roads in the mountains in service also caused a lot of neck problems.

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, while arthritis of the cervical spine is a disease enumerated under 38 C.F.R. § 3.309(a), the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record has been thoroughly reviewed.  Service treatment records show that, in January 1985, the appellant was a passenger in a motor vehicle that was hit by another car.  On examination, there was no pain on palpation of the neck.  The assessment was motor vehicle accident with minimal head trauma.  A follow up treatment record showed the appellant complained of soreness on the right side of the neck.  However, on further examination, range of motion was within normal limits and there was no significant tenderness on palpation of the cervical spine.  The impression was mild whiplash syndrome.  A contemporaneous x-ray of the cervical column showed that the vertebral heights, disc spaces, and neural foramina were all preserved.  

Importantly, periodic service examinations for retention purposes dated in February 1988, April 1992, June 1997, and November 2002 showed that the neck and spine were clinically evaluated as normal.  Moreover, significantly, in his contemporaneous reports of medical history, the appellant did not report any ongoing neck pain.  

Service records show that, in August 2003, the appellant reported injuring his low back while on ACDUTRA.  However, there was no mention of any injury to the neck at that time.  Likewise, a September 2003 physician's statement while showing a diagnosis of a low back disorder was also silent with respect to any neck problems.  However, another September 2003 Physician's statement did show neck pain, but did not provide any further history or diagnosis.  A January 2004 private clinical record showed that the appellant presented as a new patient and, although he reported back pain for several months, he was silent with respect to any neck symptoms.  

Furthermore, a December 2004 examination for deployment evaluation showed no abnormalities of the neck on physical examination and overall findings of the musculoskeletal system were normal.  Again, in his contemporaneous medical history, the appellant did not report any ongoing neck symptoms.  

Subsequently, a January 2006 private treatment record showed that the appellant presented complaining of neck pain. 

However, in April 2006, the appellant underwent Physical Evaluation Board Proceedings.  It was noted that he had been diagnosed with bilateral knee pain, gout, and hypertension, but that he was found fit for duty.  The report was silent with respect to any neck disorder.   

Nevertheless, a May 2006 private treatment record showed that the appellant presented complaining of a long history of neck pain.  He reported that he was involved in an automobile accident in 1985 and had experienced neck pain since the accident.  A couple of years ago, he had a truss fall on his head, which seemed to exacerbate his neck pain.  An MRI showed large disc herniation at C4-5 with cord compression and mild neural foraminal narrowing at C5-6 and C6-7.  Based on these findings, an anterior cervical fusion at C4-5 was recommended.  Surgery was done in August 2006.  

The appellant filed his initial claim for service connection in January 2007.  At the DRO and Board hearings, the appellant testified that he originally hurt his neck in the January 1985 motor vehicle accident and that his physicians attributed his neck disorder to his motor vehicle accident in Panama in January 1985.  The appellant reported that his neck had never stopped hurting.  Lastly, he stated that driving over rough roads in the mountains in service also caused a lot of neck problems. 

On remand, the appellant was afforded a VA examination in July 2012.  The examiner diagnosed neck strain and C4-5 cervical spinal stenosis.  However, the examiner failed to provide an opinion as to whether such current neck disorders were at least as likely as not related to his military service.  As such, the Board remanded the issue again for an addendum opinion.  

A VA addendum opinion was obtained in October 2014 by an orthopedic surgeon.  The examiner found that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner rationalized that there is inadequate documentation of ongoing neck disability or therapy to create a nexus between his current condition and his military service.

However, as the rationale did not clearly address the evidence of record, another opinion was obtained in December 2014.  The examiner found that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the appellant was seen in January 1985 after a motor vehicle accident and was diagnosed with mild whiplash syndrome.  In May 2006, 21 years after the accident, the appellant was seen for cervical pain and was diagnosed with severe cord compression related to a large disc herniation at C4-5.  It was also noted that the appellant had a truss fall on his head a few years prior to 2006.  After carefully reviewing the appellant's record, the examiner found that there was no continuity of
treatment of the cervical spine after the 1985 motor vehicle accident.  The treatment noted was in 2006, which is 21 years later.  The deployment evaluation in December 2004 showed a normal neck examination.  The minimal evidence pertaining to the cervical spine is not sufficient to warrant a connection.  The examiner again noted that the appellant's neurosurgeon documented a truss fall on the head a few years prior to 2006 while not on active duty.  The examiner concluded that the appellant's currently diagnosed neck disorder (identified as neck strain and C4-C5 cervical spinal stenosis at the July 2012 examination) is less
likely as not related to the appellant's military service.

The VA examiner considered the appellant's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

After considering the totality of the evidence of record, the Board finds that service connection residuals of a neck injury is not warranted as there is no competent evidence linking any disability to the appellant's military service.  Although there is documentation that the appellant suffered from mild whiplash syndrome due to a motor vehicle accident in January 1985 while on ACDUTRA, x-rays of the cervical spine were normal at that time.  Further, while there is one mention of neck pain in September 2003, no further history or diagnosis was provided and follow up records are silent with respect to any further complaints until 2006.  Importantly, the first medical evidence of any diagnosis of a neck disorder is in approximately 2006.  Moreover, there is simply no competent evidence linking any current neck disorder to any incident in service, including the Janaury 1985 accident.  Again, after reviewing the claims file, the highly probative December 2014 VA etiological opinion found that the appellant's current neck disorder was not related to service.  The examiner provided a detailed rationale for this opinion and there is no competent evidence of record to refute this opinion.  

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the appellant is competent to report symptoms in service as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation of a cervical spine disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the appellant's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, the Board finds the appellant's current assertions of pertinent symptoms since the January 1985 accident to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, although there was one report of neck pain in September 2003, numerous periodic service examinations between 1988 and 2004 are silent with respect to any neck abnormalities.  Moreover, the appellant did not report any neck symptoms in his contemporaneous medical histories.  See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant).  Although reporting back pain, he also did not report any neck pain when he first sought treatment in January 2004.  Importantly, the medical evidence of record is silent with respect to any neck disorder until approximately 2006.  At that time, although he did report neck pain since the 1985 accident, the appellant also reported a truss falling on his head a couple of years previously.  The Board also finds it significant that the appellant did not file his claim for service connection until January 2007, 22 years after the motor vehicle accident.  These inconsistencies weigh against his later statements of pertinent symptoms since service.  In sum, the appellant's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the appellant's express denial of any symptoms on numerous periodic service medical histories, the lack of medical evidence for many years after service, and the fact that he was silent with respect to any symptoms related to the accident in service until 2006 to be persuasive evidence against his claim.  Accordingly, while his contentions have been carefully considered, his statements are not sufficient to establish service connection on the basis of pertinent symptomatology and are outweighed by the more probative December 2014 VA opinion.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the appellant's claim for service connection for residuals of neck injury.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for residuals of neck injury is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant is also seeking service connection for residuals of a low back injury.  He asserts that he injured his back while on ACDUTRA in August 2003.  Service records showed that the appellant was on ACDUTRA from August 18, 2003 to August 21, 2003.  A Report of Injury/Illness showed that the appellant reported back pain after unloading boxes on August 20, 2003.  A witness statement confirms that the appellant hurt his lower back on August 20, 2003 while unloading boxes.  

A Statement of Medical Examination and Duty Status dated one week later showed that the appellant reported experiencing increasing back pain since lifting heavy boxes one week prior.  A follow up September 2003 Physician's Statement showed that the appellant was not fit for duty until cleared by a neurosurgeon.  The report indicated that MRI of the lumbosacral spine revealed protruding disk, central L5-S1, but did not involve nerve root.  The diagnosis was lumbosacral disk protrusion with herniation.  It was noted that the appellant was supposed to have a follow up with neurosurgeon.  A September 2003 Physician's Statement again indicated that the appellant was not fit for duty until October 2003 due to back pain.  A follow up January 2004 private clinical record showed that the appellant was a new patient and complained of low back pain times several months and had been diagnosed with protruding disc.  It was noted that the injury happened during an accident while on ACDUTRA.  Moreover, in his December 2004 Report of Medical History, the appellant again reported recurrent back pain.  

In light of the above, the appellant was afforded a VA examination in July 2012. The examiner diagnosed L5-S1 lumbar disc bulge as well as lumbar strain and  determined that it was less likely than not that the appellant's currently diagnosed back disorders of lumbar strain and L5-S1 lumbar disc bulge were caused by service.  The examiner's rationalized that there was no documentation of persistent abnormality in his back after a 2003 injury.  The examiner further noted that the appellant's December 2004 Department of Defense (DoD) deployment examination did not document any abnormality in his lumbar spine.  However, as there was evidence of back pain following the August 2003 injury, the Board remanded the case for an addendum opinion.  

The October 2014 opinion simply found that the appellant's claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness because there was inadequate documentation of ongoing and back disability or therapy to create a nexus between his current condition and his military service.  As the examiner failed to provide a detailed rationale, another opinion was obtained in December 2014.  The December 2014 examiner again found that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that there was no continuity of treatment of the back.  There was a vague complaint of back pain in 2003 while on training but no follow up treatment.  The examiner found that the minimal evidence of lumbar complaints is not sufficient to warrant a connection.  

However, again, as noted above, the appellant's treatment records do document an August 2003 injury, a diagnosis of a disc protrusion in September 2003, and reports of back pain in a follow up September 2003 Physician's statement and again only a few months later in January 2004.  The examiner also failed to address that the appellant reported recurrent back pain on his December 2004 Report of Medical History.  Thus, the opinion is again inadequate as the examiner did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for the opinion.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above, the Board finds that an additional examination by another provider if possible is necessary to address these deficiencies.  The Board finds that an examination rather than another opinion would be useful so that the examiner can obtain a full complete medical history from the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his back disorder.  All indicated tests and studies should be undertaken.  The electronic record, including a complete copy of this remand, must be made available for review of the appellant's pertinent medical history.

After examining the appellant and taking a thorough medical history, the examiner should offer an opinion as to whether it is at least as likely as not that any current low back disorder is related to the appellant's military service, to include his documented August 2003 injury while unloading materials during ACDUTRA, and/or his reported driving over rough roads in the mountains in service. 

In offering this opinion, the examiner must consider the full record, to include the August 2003 service records documenting the back injury, the August 2003 and September 2003 Physician's statements, the January 2004 private clinical record, the December 2004 Report of Medical History and the appellant's lay statements regarding the incurrence of his back disorder and continuity of symptomatology.  A detailed rationale should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's remanded claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


